Exhibit 10.16

COMMERCIAL VEHICLE GROUP, INC.

FOURTH AMENDED AND RESTATED EQUITY INCENTIVE PLAN

CASH PERFORMANCE AWARD

                                      (the “Grantee”) is granted, effective as
of November 28, 2012, a cash performance award in an amount to be determined in
accordance with Sections 1 and 2 hereof (the “Award”) pursuant to Section 12 of
the Fourth Amended and Restated Equity Incentive Plan (the “Plan”) of Commercial
Vehicle Group, Inc. (the “Company”). The Award is subject to the terms and
conditions set forth below and in the Plan, which is incorporated by reference
in, and made a part of, this Cash Performance Award Agreement (this
“Agreement”). To the extent that there is a conflict between the terms of the
Plan and this Agreement, the terms of the Plan shall govern. Any term not
defined herein shall have the meaning assigned to such term in the Plan.

 

1. Grant of Award:

 

  (a) Award.

 

  (i) Subject to the provisions of this Section 1 and Section 2 hereof, the
Award hereunder shall become earned and payable based upon the Company’s
relative “Total Shareholder Return” in terms of ranking as compared to the “Peer
Group” over the period beginning on October 1, 2012 and ending on September 30,
2015 (the “Performance Period”) in accordance with the schedule below. For
purposes of the comparison to the Peer Group, if a company in the Peer Group
ceases to be traded on a “national securities exchange,” which for purposes
hereof is a securities exchange that has been registered with the U.S.
Securities and Exchange Commission pursuant to Section 6 of the Exchange Act
before the end of the Performance Period, then the Committee shall make any
adjustments to the Peer Group and the quartiles as the Committee deems fair and
appropriate, and the Committee shall give effect to such adjustments in its
calculation of Total Shareholder Return over the Performance Period, in any
manner that the Committee deems fair and appropriate. The Committee shall
communicate the adjusted Peer Group and the methodology for calculating Total
Shareholder Return to the Grantee within thirty (30) days following the date
that such adjustments are made.

 

Total Shareholder Return Ranking over Performance Period

   Payout Level

Top Quartile (rank 1-3 of 14) (Maximum)

   $[•]

Second Quartile (rank 4-7 of 14) (Target)

   $[•]

Third Quartile (rank 8-11 of 14) (Threshold)

   $[•]

Bottom Quartile (rank 12-14 of 14)

   $0

No amount shall become earned and payable if the Company’s actual Total
Shareholder Return for the Performance Period is in the bottom quartile set
forth in the schedule above. The maximum amount that may become earned and
payable pursuant to the Award hereunder shall not exceed the amount set forth
above corresponding to the Maximum level of performance.

 

  (ii) For purposes hereof, the term “Peer Group” shall mean a group of thirteen
(13) companies traded on a “national securities exchange” as selected by the
Committee in consultation with the Company’s executive management and
communicated to the Grantee within thirty (30) days following the date first
above written, as the same may be adjusted pursuant to paragraph 1(a)(i) above.



--------------------------------------------------------------------------------

  (iii) For purposes hereof, the term “Total Shareholder Return” shall mean the
percentage change in value (positive or negative) over the applicable
measurement period as measured by dividing (A) the sum of (I) the cumulative
value of dividends and other distributions paid on the Common Stock (or the
publicly traded common stock of the applicable Peer Group company) for the
applicable measurement period, assuming the dividends are reinvested in such
company’s common stock effective as of the distribution “ex-dividend” date based
on the closing price for such company, and (II) the difference (positive or
negative) between each such company’s “Starting Stock Price” and “Ending Stock
Price,” by (B) the Starting Stock Price. The “Starting Stock Price” for the
Common Stock (or the publicly traded common stock of the applicable Peer Group
company) shall be the average of the closing prices for each trading day within
the twenty (20) trading days ending on the trading day before the first day of
the applicable measurement period. The “Ending Stock Price” for the Common Stock
(or the publicly traded common stock of the applicable Peer Group company) shall
be the average of the closing prices for each trading day within the twenty
(20) trading days ending on the last trading day of the applicable measurement
period.

 

  (b) Conditions to Payment. Payment of the Award hereunder shall be conditioned
upon the Grantee’s continued employment or other service (including Board
service) with the Company or its Subsidiaries through the end of the Performance
Period (except as otherwise provided in Section 2 hereof). The Award hereunder
is not intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code.

 

  (c) Time and Form of Payment of Cash Performance Awards. To the extent that
the Award hereunder becomes earned in accordance with the terms and conditions
of this Agreement, the Award shall be paid to the Grantee in cash within two and
one-half months following the date on which the Award becomes earned hereunder.
In no event whatsoever shall the Grantee have the ability to elect to defer
payment of any portion of the Award.

 

  (d) Committee Authority. The Committee shall in good faith make all
determinations necessary or appropriate to determine whether the performance
conditions hereunder have been satisfied. The Committee’s determinations shall
be final, binding and conclusive upon all parties, absent manifest error or bad
faith.

 

  (e) Adjustments. In the event of an exchange, tender offer, merger,
consolidation, recapitalization, split, combination or otherwise, the Committee
shall make appropriate adjustments to the applicable Total Shareholder Return
performance metrics to the extent necessary to reflect such event and preserve
the intended economic benefits hereunder. The Committee’s adjustment shall be
made in accordance with the provisions of the Plan and shall be effective and
final, binding and conclusive for all purposes of the Plan and this Agreement,
absent manifest error or bad faith.

 

  (f) Forfeiture of Unearned Award. Any portion of the Award hereunder that does
not become earned in accordance with the provisions of this Agreement shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever.

 

2. Termination:

 

  (a)

General. Except as provided in Section 2(b) hereof, or unless otherwise
determined by the Committee in its sole discretion, in the event of the
Grantee’s termination of employment or other service with the Company and its
Subsidiaries for any reason prior to the expiration of the Performance Period,
the Award hereunder shall be automatically forfeited and cancelled as of

 

2



--------------------------------------------------------------------------------

  the date of such termination without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever. In the event of
the Grantee’s termination of employment or other service with the Company and
its Subsidiaries for any reason on or following expiration of the Performance
Period, the Grantee shall retain the right to receive payment of the Award
hereunder in accordance with the provisions of Section 1 hereof, provided that
upon a termination for Cause at any time prior to payment of the Award
hereunder, the Award shall be automatically forfeited and cancelled for no value
without any consideration being paid therefor and otherwise without any further
action of the Company whatsoever.

 

  (b) Certain Terminations On or Following a Change in Control. Notwithstanding
any other provision herein to the contrary, in the event of a Change in Control
prior to the expiration of the Performance Period, the Award shall be earned and
paid based on the Total Shareholder Return calculated through the end of the
most recently completed fiscal quarter prior to the Change in Control, subject
to any terms and conditions set forth in the Plan and/or imposed by the
Committee.

 

3. No Assignments: This Agreement is personal to each of the Company and the
Grantee. Neither the Company nor the Grantee may assign, transfer or delegate
any right or obligation hereunder without first obtaining the written consent of
the other.

 

4. Withholding Taxes: The Company may withhold from any and all amounts payable
to the Grantee hereunder such federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

5. Governing Law: This Agreement shall be governed by, and construed under and
in accordance with, the internal laws of the State of Delaware, without
reference to rules relating to conflicts of laws.

 

6. Other Benefits: The Award is an incentive award and shall not be taken into
account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive pension, retirement, insurance or other
employee benefit plan of the Company, unless such plan or agreement expressly
provides otherwise.

 

7. No Right to Continued Employment or Service: Nothing in this Agreement shall
confer upon the Grantee any right to continued employment or other service with
the Company or its Subsidiaries, or to interfere in any way with the right of
the Company or its Subsidiaries to terminate the Grantee’s employment or other
service at any time and for any reason (or no reason).

 

8. Unfunded Benefit: The Award shall not be deemed to create a trust or other
funded arrangement. The Grantee’s rights with respect to the Award shall be
those of a general unsecured creditor of the Company, and under no circumstances
shall the Grantee have any other interest in any asset of the Company by virtue
of the grant of the Award. Notwithstanding the foregoing, the Company shall have
the right (but not the obligation) to implement or set aside funds in a grantor
trust, subject to the claims of the Company’s creditors or otherwise, to
discharge its obligations with respect to the Award.

 

9. Code Section 409A Compliance: Although the Company makes no guarantee with
respect to the tax treatment of payment of the Award hereunder and shall not be
responsible in any event with regard to non-compliance with Section 409A of the
Code and the treasury regulations and other official guidance promulgated
thereunder, this Agreement is intended to either comply with, or be exempt from,
the requirements of Section 409A of the Code. To the extent that this Agreement
is not exempt from the requirements of Section 409A of the Code, this Agreement
is intended to comply with the requirements of Section 409A of the Code and
shall be limited, construed and interpreted in accordance with such intent. In
no event whatsoever shall the Company be liable for any additional tax,
interest, income inclusion or other penalty that may be imposed on the Grantee
by Section 409A of the Code or for damages for failing to comply with
Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

10. Entire Agreement: This Agreement is subject to all of the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted thereunder and as may be in effect from time to
time. This Agreement may be amended or modified only by a written instrument
executed by the Company and the Grantee.

 

11. Recoupment: The Grantee’s rights with respect to the Award hereunder shall
in all events be subject to (i) any right that the Company may have under any
Company recoupment policy or other agreement or arrangement with the Grantee,
and (ii) any right or obligation that the Company may have regarding the
clawback of “incentive-based compensation” under Section 10D of the Exchange Act
and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.

 

COMMERCIAL VEHICLE GROUP, INC. By:     Name:     Title:    

 

ACKNOWLEDGED AND AGREED:    (Name of Grantee)

 

4